Citation Nr: 0404698	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had verified active duty from May 1943 to 
December 1945; he also had three years of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In a final decision dated in February 2000, the Board 
denied reopening the veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.

3.  Evidence added to the record since the prior final 
denial, includes such that is neither cumulative nor 
redundant of the evidence of record at the time of the 
Board's February 2000 denial and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran has a bilateral hearing loss disability that 
is etiologically related to his combat experiences during 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

2.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the veteran's claim.  Insofar as the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations.

II.  Analysis

The veteran claims entitlement to service connection for a 
bilateral hearing loss disability.  He argues that such was 
incurred as a result of his having been hit in the helmet 
with shrapnel during combat.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

A review of the record reflects that service connection for 
an ear disability, to include hearing loss, was previously 
denied by the RO and by the Board, and that a February 2000 
Board decision then denied reopening the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran requested, and was denied, reconsideration of the 
February 2000 Board decision in February 2001.  Subsequently, 
the veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  However, the veteran then 
withdrew his appeal and as such, the Court dismissed the 
appeal in June 2001.  Therefore, the Board's February 2000 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in October 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final February 2000 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In its February 2000 decision, the Board found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.  Specifically, the Board 
found that most of the evidence associated with the claims 
file subsequent to the RO's March 1993 rating decision was 
cumulative and redundant, and that the evidence which was 
neither cumulative nor redundant was not so significant that 
it must be considered to fairly decide the merits of the 
claim.  A review of the record reflects that evidence 
previously considered included statements in which the 
veteran reported having been hit in the helmet with shrapnel, 
as well as medical evidence linking such to his sensorineural 
hearing loss.  The evidence before the Board in 2000 included 
numerous statements by the veteran expressing his 
contentions; the veteran's service medical records, his form 
DD 214 (Enlisted Record and Report of Separation), and his 
honorable discharge; a March 1997 VA audiological 
examination; an August 1963 audiological evaluation and 
letter and a January 1965 letter from S. Frame, Jr., M.D.; 
January 1961 and January 1964 letters from M. Gorin, M.D.; 
January and December1964 letters from G. Grassi, M.D.; an 
October 1963 lay statement from J.R.; and a December 1963 lay 
statement from R.V.A.  The Board's February 2000 decision 
noted, however, the absence of in-service documentation of 
any shrapnel injury or hearing loss, as well as the absence 
of documented hearing loss for years after service discharge.  
The Board's February 2000 decision was made under the new and 
material evidence standard that applied to claims to reopen 
filed before August 29, 2001.  

Since the Board's February 2000 decision, the veteran has 
submitted more statements expressing his contention that he 
incurred a bilateral hearing loss disability as a result of 
shell fragments, or shrapnel, hitting his helmet during 
combat.  Moreover, the record now contains lay statements 
dated in November 2002 from J.D. and R.V.A., as well as 
copies of the veteran's citations for the Silver Star and the 
Bronze Star Medal, which show that the veteran was awarded 
the Silver Star citation for gallantry in action in 
connection with military operations against the enemy in 
April 1945 in Germany (He had captured four German 
paratroopers/snipers who had shot other members of his squad) 
and that the veteran was awarded the Bronze Star Medal 
citation for heroic achievement in connection with military 
operations against the enemy in January 1945 in Belgium (He 
dashed across 200 yards of fire swept terrain to return with 
medical aid men).  

Such newly-received evidence establish the veteran as a 
combat veteran, and, more specifically, reflect his 
participation in combat events during the time period he 
alleges having been hit in the helmet with shrapnel.  This 
evidence, as well as the lay statements that indicate such, 
gives credence to the veteran's contentions that while in 
combat, he was struck in the helmet with shrapnel, which 
ultimately resulted in his bilateral hearing loss disability.

Here the Board notes that combat veterans are afforded 
special consideration and are given the benefit of the doubt 
in disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Based on the above, the Board concludes that the evidence 
received since its February 2000 decision is new in that it 
was not previously of record and that it is material because 
it is not cumulative and redundant of the evidence of record 
at the time of the Board's February 2000 denial of the claim.  
The Board emphasizes that the additional information 
corroborates the veteran's combat status and raises a 
reasonable possibility of substantiating his claim of having 
injured his hearing by reason of a shrapnel fragment hitting 
his helmet.  Accordingly, the veteran's claim of entitlement 
to service connection for a bilateral hearing loss disability 
is reopened.  38 U.S.C.A. § 5108.

With respect to the merits of the veteran's claim, the Board 
notes that insofar as the veteran is shown to have served in 
combat, the lay testimony submitted in connection with his 
claim is satisfactory evidence that he incurred injury to his 
hearing during active service.  Such account is entirely 
consistent with the circumstances, conditions and hardships 
of his service, despite the lack of any official record of a 
shrapnel wound or documented in-service hearing loss.  See 
38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  There is no evidence clearly 
contradicting such incurrence; rather, as stated, the combat 
citations mentioned herein were awarded based on combat 
service during the time period in which the veteran has 
contended that he was hit in the helmet with a large shell 
fragment, resulting in his bilateral hearing loss disability.  

The Board also notes that lay statements of record support 
the veteran's contentions.  J.R.'s October 1963 lay statement 
indicated that he served with the veteran in Belgium in 1945 
and had been advised by their Battalion Surgeon that the 
veteran was developing a hearing impairment as a probable 
result from a concussion.  R.V.A.'s December 1963 and 
November 2002 lay statements indicate that he was present 
when the veteran was struck in the helmet by a large shell 
fragment as a result of severe and prolonged enemy artillery 
fire.  R.V.A. stated that the veteran's helmet suffered a 
large dent as a result of the shrapnel and immediately 
afterwards the veteran began to complain of buzzing 
sensations and ringing in his ears.  Finally, J.D.'s November 
2002 lay statement notes the circumstances surrounding the 
enemy fire which resulted in the veteran being struck in the 
helmet by shrapnel.  J.D. indicated that following that 
incident, the veteran had been asking people to repeat 
statements and had complained of ringing in his ears.  In 
sum, the evidence of record supports the veteran's assertion 
of having been hit in the helmet by shrapnel during service.

Despite the above, the provisions of 38 U.S.C.A. § 1154(b) do 
not obviate the need for medical evidence of a nexus between 
a currently identified disability and service.  The question 
of whether the veteran has a current disability that is 
etiologically related to service requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The March 1997 VA audiological examination revealed, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
65
95
110+
LEFT
50
65
70
110
110+

The pure tone threshold levels averaged 80 decibels in the 
right ear and 88.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 80 percent in the left ear.  Thus, 
the competent medical evidence of record demonstrates a 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.

With respect to a nexus, the veteran's service medical 
records do not indicate any treatment for hearing loss.  
There is a record that the veteran had impacted cerumen (ear 
wax) of the left ear, which was subsequently removed.  The 
December 1945 discharge examination reported that the veteran 
had 15/15 hearing (whispered voice) in his left and right 
ears.  When the veteran was discharged from the ORC in April 
1951, his separation examination revealed that he had 
bilateral cerumen and his hearing (whispered voice) was 15/15 
in both ears.  

Post-service private treatment records, however, indicate the 
veteran's complaints of ear problems, to include hearing 
loss, since service.  Those records reflect treatment for wax 
removal and conductive hearing loss.  In letters dated in 
August 1963 and January 1965, S. Frame, Jr., M.D., indicated 
that he had seen the veteran in August 1963 with decreased 
hearing starting in the service several years prior.  Dr. 
Frame noted that the veteran had been struck in the helmet 
with a piece of shrapnel which caused his hears to ring for a 
time and that since then, the veteran's hearing had been 
decreasing.  An August 1963 hearing test noted that it showed 
a very severe loss at 4000 which undoubtedly was related to 
shrapnel.  Also of note is the March 1997 report of 
audiologic examination, which includes note of an episode of 
tinnitus following a head trauma during military service, 
with current findings of mixed hearing loss and, 
particularly, a sensorineural hearing loss at high 
frequencies.  Such is competent medical evidence of record 
linking a currently diagnosed bilateral hearing loss 
disability to the veteran active military service.  There is 
no competent medical evidence of evidence refuting such 
conclusion.  As such, service connection is warranted for a 
bilateral hearing loss disability.




ORDER

The application to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability is 
granted.

Service connection for a bilateral hearing loss disability is 
granted. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



